Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	The preliminary amendment filed on 22 March 2021, in which claims 3 – 4, 6 – 7, 9 – 22, and 25 – 27 were amended and claims 5 and 8 are cancelled is acknowledged. Claims 1 – 4, 6 – 7, and 9 – 27 are pending in the instant application.

Priority
	The instant application is a US non-provisional patent application No. 17/141,930 filed on 05 January 2021, which claims benefit to US provisional patent applications 62/957,724 filed on 06 January 2020 and 63/039,200 filed on 15 June 2020.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 14 September 2021 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement has been considered by the examiner.

Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Applicant is advised that should claim 25 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See  MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 4, 6 – 15, 17 – 19, 23 – 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Masjedizadeh (WO 2015/127310).
Masjedizadeh teaches a pharmaceutical composition comprising compound I (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) or a pharmaceutically acceptable salt thereof wherein it can be the E isomer, Z isomer, of a mixture of (E) and (Z) isomers [page 1, lines 5 – 18], and a pharmaceutically acceptable excipient [page 5, lines 18 – 23]. Furthermore, Masjedizadeh teaches that the compound is at least about 90% E isomer by weight [Page 4, lines 32 – 34].
Masjedizadeh teaches treating at a specific phase of the disease process such as acute phase or during an acute flare and for a limited amount of time so as to maximize short term relief, minimize long term disease progression and minimize long term toxicological and other adverse effects [page 2 line 32 – page 3 line 3]. Masjedizadeh teaches that the pharmaceutical compositions can be administered in a variety of ways, including oral, systemic, topically, or parenteral [Page 33, lines 24 – 27] in a convenient daily manner of administration [Page 33, lines 33 – 34]. Masjedizadeh teaches the pharmaceutical composition to be administered to mammals, including humans [Page 8 lines 21 – 29].
Masjedizadeh teaches the pharmaceutical composition can be used in place or in combination of a corticosteroid therapy [Page 15, lines 6 – 13] and subsequently in combination with a noncorticosteroidal immunosuppressive agent and/or anti-inflammatory agents [Page 15, lines 6 – 18]. Masjedizadeh also teaches that the pharmaceutical composition can be used to eliminate or reduce a corticosteroid used in chronic maintenance therapy by administration of compound I in place of or in combination with said corticosteroid chronic maintenance therapy [Page 15, lines 32 – Page 16, lines 4].
Masjedizadeh further teaches that the pharmaceutical composition can be administered in combination with an immunosuppressive agent such as rituximab or obinutuzumab which are anti-CD20 agents [Page 21, lines 21 – Page 22, lines 7]. Masjedizadeh teaches the use of the aforementioned pharmaceutical composition for the treatment of autoimmune diseases including that of antiphospholipid antibody syndrome [page 10, line 21 – page 11, lines 6].
Masjedizadeh does not teach the method of administering the pharmaceutical composition above for treatment of disease chosen from membranous nephropathy (MN), IgG4-related diseases (IgG4-RD), and antiphospholipid syndrome (APS) in a single embodiment. 
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the pharmaceutical composition described by Masjedizadeh to treat antiphospholipid antibody syndrome. There would be a reasonable expectation of success as Masjedizadeh teaches that these compositions could be used for the treatment of antiphospholipid antibody syndrome. Furthermore, it is known antiphospholipid antibody syndrome is synonymous with both antiphospholipid syndrome and Hughes disease. Furthermore, Masjedizadeh taught the use of compound (I) in leu of an immunosuppressive therapy for treatment of autoimmune diseases. 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have used compound (I) in place of an immunosuppressive therapy. Furthermore, since autoimmune disorders can exhibit long term progression, there would have been motivation to have used it as a maintenance therapy if the side effects were less than the disease itself. Further, there would also be a motivation to use it in combination with other immunosuppressive maintenance therapies to limit flare ups from the chronic disease. There is also no mention that mammal has to not have been previously treated with an immunosuppressive therapy, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have been motivated to administer compound (I) to a mammal which had been treated previously with an immunosuppressive therapy. 

Claims 3, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Masjedizadeh as applied to claims 1 – 2, 4, 6 – 11, 13, 15, 17 – 19, 23 – 24 above, and further in view of Ferdous (WO 2018/005849) and Stone (Arthritis & Rheumatism 2012, Vol. 64, No. 10, 3061 – 3067).
The teachings of Masjedizadeh are discussed in the 103 rejection set forth above.
Masjedizadeh does not teach that the disease that can be treated is an IgG4-RD disease or disease flare.
Ferdous teaches modified release formulations of Bruton’s tyrosine kinase (BTK) inhibitor, one such inhibitor is compound I (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
- with exact stereochemistry). Ferdous further teaches that these BTK inhibitors can be useful for the treatment of diseases such as cancer, autoimmune disease, and inflammatory diseases [002 -003]. Ferdous teaches that these modified release compositions comprising compound I can be used for treating the genus of IgG4-related sclerosing disease, antiphospholipid syndrome, and antiphospholipid antibody syndrome [083].
IgG4-related sclerosing disease is an alternative name used for IgG4-related disease as taught by Stone [Table 1].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition taught by Masjedizadeh to treat IgG4-related sclerosing disease taught by Ferdous. There would have been a reasonable expectation of success as Ferdous teaches the use of compound I described by Masjedizadeh to treat IgG4-related sclerosing disease. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Masjedizadeh as applied to claims 1 – 2, 4, 6 – 11, 13, 15, 17 – 19, 23 – 24 above, and further in view of Ferdous (WO 2018/005849), Carruthers (Int. J. of Rheumatology, 2012, 1 – 8) and Stone (Arthritis & Rheumatism 2012, Vol. 64, No. 10, 3061 – 3067). 
The teachings of Masjedizadeh are discussed in the 103 rejection set forth above.
Masjedizadeh does not teach that the pharmaceutical composition is used for treating IgG4-related disease. Furthermore, Masjedizadeh does not teach that the IgG4 related disease is characterized by an IgG4-RD Responder Index (RI) greater than or equal to 2 in at least one organ system.
Ferdous teaches modified release formulations of Bruton’s tyrosine kinase (BTK) inhibitor, one such inhibitor is compound I (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
- with exact stereochemistry). Ferdous further teaches that these BTK inhibitors can be useful for the treatment of diseases such as cancer, autoimmune disease, and inflammatory diseases [002 – 003]. Ferdous teaches that these modified release compositions comprising compound I can be used for treating the genus IgG4-related sclerosing disease [083].
IgG4-related sclerosing disease is an alternative name used for IgG4-related disease as taught by Stone [Table 1]. Ferdous also teaches that these BTK inhibitors of structure compound I can be used in the treatment of antiphospholipid syndrome (APS) [083].
Carruthers teaches the development of an IgG4-related disease responder index. Specifically, they teach a scoring metric from 0 – 4 detailing that a normal or resolved diseased subject would score a 0 while a worsened despite treatment diseased subject would score a 4. A 2 represent persistent (unchanged from previous visit; still active) disease state. 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition taught by Masjedizadeh to treat IgG4-related sclerosing disease, as taught by Ferdous, using the guidelines of treatment as recited in Carruthers.
There would have been a reasonable expectation of success as Ferdous teaches the use of compound I described by Masjedizadeh to treat IgG4-related sclerosing disease. Furthermore, it would have been obvious to use the IgG4-related disease response index to determine on if a subject was in need of the method for administering a pharmaceutical composition comprising compound I and a pharmaceutically acceptable excipient.

Claims 25 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Masjedizadeh (WO 2015/127310).
Masjedizadeh teaches a pharmaceutical composition comprising compound I (
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
) or a pharmaceutically acceptable salt thereof wherein it can be the E isomer, Z isomer, of a mixture of (E) and (Z) isomers [page 1, lines 5 – 18], and a pharmaceutically acceptable excipient [page 5, lines 18 – 23].
Masjedizadeh does not teach the method of administering the pharmaceutical composition above for treatment of disease chosen from membranous nephropathy (MN), IgG4-related diseases (IgG4-RD), and antiphospholipid syndrome (APS) in a single embodiment.  Nor does it teach that the mammal to be treated by administration of the method is naïve with respect to an immunosuppressive therapy.
Masjedizadeh teaches the use of the aforementioned pharmaceutical composition for the treatment of autoimmune diseases including that of antiphospholipid antibody syndrome [page 10, line 21 – page 11, lines 6]. Masjedizadeh does not teach the negative limitation that the pharmaceutical composition has to be administered after an immunosuppressive, therefore it is implied that the pharmaceutical composition can be administered in a mammal that is naïve with respect to a immunosuppressive therapy.
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the pharmaceutical composition described by Masjedizadeh to treat antiphospholipid antibody syndrome. There would be a reasonable expectation of success as Masjedizadeh teaches that these compositions could be used for the treatment of antiphospholipid antibody syndrome. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Masjedizadeh, in view of Ferdous, Carruthers, and Stone, as applied to claims 20 above, and further in view of Khosroshahi (Medicine, Vol. 91, No. 1, 2012, 57 – 66). 
The teachings of Masjedizadeh, Ferdous, Carruthers and Stone are discussed in the 103 rejections set forth above.
Masjedizadeh, Ferdous, Carruthers and Stone do not teach that the disease is an IgG4-related disease characterized by a serum IgG4 concentration greater than 1.5 times the upper limit of normal. 
Khosroshani teaches that the normal range of IgG4 concentration in serum is between 8 – 140 mg/dL and that the subjects that were examined and treated had IgG4 concentrations of between 365 – 2000 mg/dL. This equates to 2.6 times the higher concentration of the higher limit that is considered normal [Page 62, Serologic and Hematologic Responses section].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the IgG4 serum concentration as taught by Khosroshani for the determination of whom to apply the pharmaceutical composition of Masjedizadeh, Ferdous. Carruthers andStone. There would have been a reasonable expectation of success as elevated IgG4 concentrations would characterize when a treatment would be necessary to administer to a patient. 

Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Claims 1 – 4, 6 – 7, 9 – 21, and 22 – 27 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CRAIG MIXDORF whose telephone number is (571)272-9060. The examiner can normally be reached Mon - Fri 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.M./Examiner, Art Unit 1624                                                                                                                                                                                                        
/MARK L SHIBUYA/Supervisory Patent Examiner, Art Unit 1624